Exhibit 10.7

 

EXECUTION COPY

 

RADIATION THERAPY SERVICES HOLDINGS, INC.
RADIATION THERAPY SERVICES, INC.

 

Amendment No. 3 to Executive Employment Agreement

 

Norton Travis

 

DATED:  JUNE 11, 2012

 

WHEREAS, on February 21, 2008, Radiation Therapy Services Holdings, Inc., a
Delaware corporation (“Holdings”), Radiation Therapy Services, Inc., a Florida
corporation (the “Company”), and Norton Travis (the “Executive”) entered into an
employment agreement (as amended by Amendment No. 1 thereto dated as
December 15, 2008, as amended by Amendment No. 2 thereto dated as February 3,
2011, and as further amended, modified or supplemented from time to time, the
“Agreement”); and

 

WHEREAS, the Company, Holdings and the Executive desire to amend the Agreement
on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.

 

FIRST:                                   The first paragraph of Section 2 of the
Agreement is hereby amended and restated as follows:

 

“The initial term (the “Initial Term”) of Executive’s employment under this
Agreement shall commence as of the date of closing of the Merger (the “Effective
Date”) and shall terminate on February 3, 2016; provided, that, the Initial Term
shall be extended to February 16, 2018 if the Executive notifies the Company in
writing at any time prior to June 11, 2014 of the Executive’s election to extend
the Initial Term.  After the expiration of the Initial Term, the term of the
Executive’s employment hereunder shall automatically be extended without further
action by the parties for successive two (2) year renewal terms, provided that
if either party gives the other party at least one hundred twenty (120) days
advance written notice of its intention to not renew this Agreement for an
additional term, the Agreement shall terminate upon the expiration of the
current term.”

 

SECOND:                    Except as specifically modified herein, the Agreement
shall remain in full force and effect in accordance with all of the terms and
conditions thereof.

 

THIRD:                               The terms of Sections 11-20 of the
Agreement are incorporated herein by reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this third amendment to the
Agreement as of the date first written above.

 

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Name:

Bryan J. Carey

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Name:

Bryan J. Carey

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Norton Travis

 

Norton Travis

 

--------------------------------------------------------------------------------